Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 20 and 23-39 are pending and rejected. Claims 21 and 22 are canceled. Claims 20, 23-25, 28-30, 32, 38, and 39 are amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 20, the claims indicates that the carbon-based particles have dimensions between a particular range, where the fillers are large one-dimensional and two-dimensional, however, it is unclear whether the only one dimension of the particle is required to have the claimed dimension or whether all dimensions of the particles are required to have the claimed dimension. Since the particles are 1D or 2D, the claims are interpreted as though only one dimension is required to have the claimed size. Since 
Regarding claim 29, the claim recites the limitation "the electrically conductive carbon-based particles with dimensions between 1 nm and 99nm" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim and therefore, the claim is being interpreted as being dependent on claim 24 to provide antecedent basis. Appropriate action is required without adding new matter.
Regarding claim 30, the claim recites the limitation "the electrically conductive carbon-based particles with dimensions between 1 nm and 99nm" in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim and therefore, the claim is being interpreted as being dependent on claim 24 to provide antecedent basis. Appropriate action is required without adding new matter.
Regarding claim 31, the claim indicates that the first organosilicon compound is a first siloxane compound, however, claim 20 requires that the first organosilicon compound is VTMOS, which is not an organosiloxane. Therefore, it is unclear whether the claim is intended to require that the matrix-forming material also contains a siloxane compound in addition to VTMOS or whether the first organosilicon compound is a siloxane precursor, where the specification at paragraph 0050 indicates that VTMOS is a siloxane precursor. For the purposes of examination, the claim is being interpreted as though the liquid matrix-forming further includes a first siloxane compound so that the claim further limits claim 20. Appropriate action is required without adding new matter.
Regarding claim 32, the claim recites the limitation "the electrically conductive carbon-based particles with dimensions between 1 nm and 99nm" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim and therefore, the claim is being interpreted as being dependent on claim 24 to provide antecedent basis. Appropriate action is required without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 27, 28, 31, 33, and 35-39 (where claim 40 is renumbered to claim 39) are rejected under 35 U.S.C. 103 as being unpatentable over Budinski, US 2005/0037212 A1 in view of Itagaki, US 2004/0260048 A1, Narayan, US 2003/0047718 A1 and Boscher, US 2013/0017341 A1.
	Regarding claims 20 and 31, Budinski teaches an electrically conductive element for a proton exchange membrane fuel cell having low electrical contact resistance and high corrosion resistance (see for e.g. abstract). They teach that the conductive element comprises a corrosion susceptible metal substrate with a surface that is treated to remove a passivation layer of oxides from the surface and then the treated surface is overlaid with an electrically conductive, corrosion-resistant, protective coating to protect the substrate re-forming a passivation layer (see for e.g. abstract). They teach that the conductive element has the protective coating overlaying the corrosion susceptible metal substrate (see for e.g. 0053 and Fig. 5). They teach that the protective coatings are preferably corrosion resistant electrically conductive coatings 2 (see for e.g. 0055). They teach that the coatings comprise a plurality of oxidation-resistant, acid-insoluble, conductive particles on the order of about 50 microns or less dispersed throughout an acid-resistant, oxidation-resistant polymer matrix, where the polymer binds the particles together and holds them on the surface of the metal substrate (see for e.g. 0055). They teach that the conductive filler particles are most preferably carbon or graphite (see for e.g. 0056). They teach that the polymer matrix comprises any water-insoluble polymer that can be formed into a thin adherent film and that can withstand the hostile oxidative and acidic environment of fuel cells, where silicones are indicated as being suitable (see for e.g. 0056). They teach that the conductive polymer coating is applied directly on the metal substrate and allowed to dry/cure thereon (see for e.g. 0057). They teach that the protective coating has a thickness between 2 and 30 microns (see for e.g. 0055), such that the coating thickness overlaps that claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Therefore, the range taught by Budinski renders the range of instant claim 20 obvious. Therefore, Budinski teaches applying an electrically conductive and corrosion resistant layer on a metal surface where the coating comprises carbon or graphite particles in a silicone polymer and has a thickness overlapping the claimed range.
	They do not teach providing a solvent-free suspension with electrically conductive fillers into a liquid matrix-forming material or depositing the suspension using the claimed process.
2/s at 25°C (see for e.g. 0047). They indicate that the fluid silicone-base coating compositions were observed (see for e.g. 0136-0137 and 0144). They also teach applying the coating by brush coating, spray coating, dipping, flow coating, knife coating, and spin coating (see for e.g. 0105). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the coating compositions are liquid because the curable organosilicon compound is described as having a viscosity, the coating compositions are described as fluids, and they are indicated as being applied by conventional liquid coating techniques, i.e. spin coating. They teach that the cured coating is capable of imparting to the substrate various functions including surface protection, water repellency, rust prevention, water resistance, weather resistance, chemical resistance, and stain resistance (see for e.g. 0001). Therefore, Itagaki provides a liquid silicone coating composition that is based on a first organosilicon compound being vinyltrimethoxysilane that can include filler and provides the benefits of adhesion, surface protection, water repellency, rust prevention, water resistance, weather resistance, chemical resistance, and stain resistance.
	Narayan teaches an electrically conductive silicone composition comprising an electrically conductive filler, organopolysiloxane mixture comprising a catalyst which promotes the addition of Si-bonded hydrogen onto alkenyl multiple bonds, an organopolysiloxane having at least two alkenyl groups per molecule; an organopolysiloxane having at least two silicon-bonded hydrogen atoms per molecule; optionally, a fluid organopolysiloxane having a viscosity less than about 1000 centipose; and optionally an organopolysiloxane gel formulation (see for e.g. abstract). They teach that the composition has an electrical resistivity of less than or equal to about 10-6 ohm-cm (see for e.g. abstract). They teach that the composition is a curable liquid silicone 
	From the teachings of Itagaki and Narayan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Budinski to have used the liquid silicone coating composition of Itagaki and to have filled it with the conductive fillers of Narayan because Budinski indicates that it is desirable to use an electrically conductive composition containing silicone and carbon or graphite particles, the silicone coating composition of Itagaki provides benefits of surface protection, water repellency, rust prevention, water resistance, weather resistance, chemical resistance, and stain resistance, where it can include fillers, and Narayan indicates that a silicone coating composition having carbon or graphite particles is conductive such that it will be expected to provide a suitable corrosion resistant and electrically conductive coating 
	Budinski in view of Itagaki and Narayan do no teach exposing the deposited suspension to atmospheric pressure plasma or repeating steps (a), (b), and (c).
	Boscher teaches a method comprising providing a mixture of an organic solvent, a polymer forming material, and gas sensing particles (see for e.g. abstract). They teach that the method comprises depositing the mixture on at least a surface of a substrate and applying atmospheric pressure plasma to the surface portion to form a polymer layer comprising the gas sensing particles (see for e.g. abstract). They teach that the steps of depositing the mixture and applying the plasma can be repeated multiple times to form a plurality of stacked or superposed polymer layers comprising the gas sensing particles (see for e.g. abstract). They teach that the polymer forming material is selected from various organopolysiloxanes, i.e. hexamethyldisiloxane, polydimethylsiloxane, etc. (see for e.g. 0012 and 0037). They teach that the substrate consists of materials including metals (see for e.g. 0014). They teach that the atmospheric pressure plasma is carried out by means of a dielectric barrier discharge at a temperature between 15°C and 
	From the teachings of Boscher, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Budinski in view Itagaki and Narayan to have used the depositing, plasma treatment, and repeating process of Boscher to have facilitated polymerization or curing of the silicone-based coating layer because Boscher teaches that such a process is desirable in polymerizing particle-filled organopolysiloxane films 
	As to the electrically conductive fillers, Budinski further teaches that the conductive particles are on the order of about 50 microns or less (see for e.g. 0055). Narayan teaches that the average largest dimension of the conductive fillers is about 35 to about 150 microns (see for e.g. 0041). Narayan teaches that the carbon filler can be carbon nanotubes or carbon fibers (see for e.g. 0038), such that the particles are considered to include those that are 1D as indicated in paragraph 0071 of the instant specification. They also indicate that the filler can have a flake shape (see for e.g. 0039), such that the carbon filler having a flake shape is also suitable such that the filler will be 2D as indicated in paragraph 0071 of the instant specification. Narayan teaches that highly conductive fillers such as carbon nanotubes can be used in combination with one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 27, Budinski in view of Itagaki, Narayan, and Boscher suggest the limitations of instant claim 20. Budinski further teaches that the thickness of the protective layer ranges from about 2 microns and about 75 microns (see for e.g. 0055), such that the range overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 28, Budinski in view of Itagaki, Narayan, and Boscher suggest the limitations of instant claim 20. Narayan further teaches using Ag SF filler, i.e. silver-coated hollow ceramic microspheres, at 60% volume loading (see for e.g. 0067 and Table 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also used a 60 volume % loading of the carbon-based filler because Narayan indicates that such a volume percent is suitable for a conductive filler in a silicone coating composition. Therefore, in the process of Budinski in view of Itagaki, Narayan, and Boscher the carbon-based particles will be included in the electrically conductive coating in a range within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 33 and 38, Budinski in view of Itagaki, Narayan, and Boscher suggest the limitations of instant claim 20. Boscher further teaches that vapors of one or more polymer forming materials are added to the plasma process gas so that larger layer thicknesses can be obtained (see for e.g. 0020). They teach generating the plasma using a gas mixture of nitrogen and HMDSO, i.e. hexamethyldisiloxane (see for e.g. 0037 and 0039). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used nitrogen gas and HMDSO, i.e. a second organosilicon compound and a second siloxane compound, as the plasma gases because Boscher indicates that such gases are suitable for generating a plasma while also providing a large layer thickness in the silicone film.
Regarding claims 35 and 39, Budinski in view of Itagaki, Narayan, and Boscher suggest the limitations of instant claim 20. Itagaki teaches curing the composition at a temperature in the range from room temperature to 50°C (see for e.g. 0107). Boscher further teaches performing the plasma process at a temperature between 15°C and 40°C (see for e.g. 0015). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process at a temperature of between about room temperature (about 25°C or at least greater than 15°C) and 40°C because it will provide a suitable plasma temperature while also providing a suitable temperature for curing the film. Therefore, in the process of Budinski in view of Itagaki, Narayan, and Boscher, the temperature during step (c) is within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claims 36 and 37, Budinski in view of Itagaki, Narayan, and Boscher suggest the limitations of instant claim 20. Boscher further teaches that a moving stage is adapted to move the substrate repeatedly or endlessly through the deposition zone and the plasma zone (see for e.g. 0016 and 0021). Therefore, in the process of Budinski in view of Itagaki, Narayan, and Boscher, the metallic substrate will be provided on a moving stage that transport the substrate through a suspension deposition zone to deposit the suspension on at least a portion of the metallic substrate and a plasma zone in which the AP plasma is applied, where the metallic substrate is moved repeatedly through the zones.

Claims 23, 24, 29, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Budinski in view of Itagaki, Narayan, and Boscher as applied to claim 20 above, and further in view of Jang, US 2008/0220282 A1.
	Regarding claims 23 and 24, Budinski in view of Itagaki, Narayan, and Boscher suggests the limitations of instant claim 21. 
	They do not teach that the carbon-based particles have dimensions within the range of claim 23 and they do not teach including electrically conductive carbon-based particles with dimensions between 1 nm and 99 nm.
	Jang teaches a moldable, multiple-layer composite composition which is a precursor to an electrically conductive composite flow field plate or bipolar plate (see for e.g. abstract). They teach that the composite includes a first conductive filler-resin mixture layer where the conductive filler is present in a sufficient quantity to render the composition after being molded into a plate, electrically conductive (see for e.g. 0018). They teach that the ingredients may be artificially divided into two categories: (a) nanoscale fillers (e.g. CNTs, GNFs and NGPs for both structural reinforcement and conductivity enhancement, and nano-scale metal particles, carbon black powder, and nano-scaled graphite particles mainly for conductivity enhancement) and (b) micron-diameter or larger fillers (micron or larger graphite particles for conductivity enhancement, and short carbon/graphite fibers for both structural reinforcement and conductivity enhancement) (see for e.g. 0054). They teach that the type and proportion of the conductive filler are preferably chosen in such a way that the bulk conductivity o the resulting resin mixture is greater than 100 S/cm (see for e.g. 0045). They teach that 
	From the teachings of Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Budinski in view of Itagaki, Narayan, and Boscher to have used a mixture of 1D and 2D conductive carbon-based particles having at least one dimension in the micron range, i.e. 10 microns or less, and to have included conductive filler having at least one dimension in the nanometer range, i.e. 100 nm or less, because Jang indicates that using micron-sized and nano-sized carbon particles is desirable in forming an electrically conductive resin, where suitable filler sizes are smaller than 10 microns and 100 nm or smaller, where Budinski in view of Itagaki, Narayan, and Boscher suggest using a mixture of 1D and 2D carbon fillers such that it will be expected to provide a desirable mixture of carbon-based particles for forming the electrically conductive silicone layer. Therefore, in the process of Budinski in view of Itagaki, Narayan, Boscher, and Jang, at least one of the 1D or 2D carbon based particles will include those having at least one dimension ranging from 10 microns or smaller for prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, since Jang indicates that the nano-sized particles can include carbon black powder and nano-sized graphite particles (see for e.g. 0054), Budinski indicates that graphite and carbon black particles are suitable filler (see for e.g. 0060), and Narayan indicates that carbon black and graphite are suitable fillers (see for e.g. 0038), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used such particles as the nano-filler because Jang, Budinski, and Narayan indicate that such materials are suitable for use as conductive filler and Jang indicates they are specifically desirable for a nano-filler and since these materials are particles they are understood to be three dimensional. It is also noted that particles having at least one dimension within the claimed range is understood to meet the claims as discussed in the 112(b) rejection above.
Regarding claim 29, Budinski in view of Itagaki, Narayan, Boscher, and Jang suggest the limitations of claim 24, where claim 29 is interpreted as being dependent on claim 24 as discussed in the 112(b) rejection above. Narayan further teaches using Ag SF filler, i.e. silver-coated hollow ceramic microspheres, at 60% volume loading (see for e.g. 0067 and Table 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have also used a 60 volume % loading of the carbon-based filler because they Narayan indicates that such a volume percent is suitable for a conductive filler. Therefore, in the process of Budinski prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 30, Budinski in view of Itagaki, Narayan, Boscher, and Jang suggest the limitations of claim 24, where claim 30 is interpreted as being dependent on claim 24 as discussed in the 112(b) rejection above. As discussed above for claim 24, Jang suggests using graphite particles as the nano-sized particles. Jang also indicates using micron or larger graphite particles and short carbon/graphite fibers for the micron-sized materials (see for e.g. 0054). Budinski indicates that graphite particles are suitable filler (see for e.g. 0060). Narayan indicates that carbon fibers and graphite are suitable fillers (see for e.g. 0038). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used graphite particles or fibers as the micron-sized filler because Jang, Budinski, and Narayan indicate that such materials are suitable for use as conductive filler and Jang indicates they are specifically desirable for a micron-sized filler. Therefore, in the process of Budinski in view of Itagaki, Narayan, Boscher, and Jang the micron-sized filler and the nano-sized filler are based on graphite.
	Regarding claim 32, Budinski in view of Itagaki, Narayan, Boscher, and Jang suggest the limitations of claim 24, where claim 32 is interpreted as being dependent on claim 24 as discussed in the 112(b) rejection above. As discussed above for claim 24, prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Budinski in view of Itagaki, Narayan and Boscher as applied to claim 21 above, and further in view of Dannehl, WO 2014/135353 A1.
	The following citations for Dannehl, WO 2014/135353 A1 are in reference to the machine translation provided by Espacenet.
	Regarding claims 25 and 26, Budinski in view of Itagaki, Narayan and Boscher suggest the limitations of instant claim 20, where the particles are suggested to be in the range of 35 to 50 microns. As discussed above for claim 1, Budinski teaches that the protective coating has a thickness between 2 and 30 microns (see for e.g. 0055).
	They do not teach that the carbon-based particles have a size superior to the thickness of each layer or the thickness of a layer. 
	Dannehl teach a method for producing defined nanoscale coatings where the surface is coated with a solution containing silica nanoparticles by sol-gel, followed by drying and crosslinking (see for e.g. pg. 1). They teach that the solution contains tetraethoxysilane and/or methyltriethoxysilane (see for e.g. pg. 3), such that it includes an organosilicon compound and particles. They teach that a coating has a thickness 
	From the teachings of Dannehl, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Budinski in view of Itagaki, Narayan and Boscher to have used a layer thickness ranging from 20 to 250 nm for each of the applied layers because Dannehl indicates that an organosilicon coating having such a thickness is suitably crosslinked by plasma such that it will be expected to provide an acceptable layer thickness in the process of Budinski in view of Itagaki, Narayan and Boscher. Therefore, in the process of Budinski in view of Itagaki, Narayan, Boscher, and Dannehl, the thickness of the individual layers overlaps the claimed range. Further, since the size of the particles ranges from 35 to 50 microns and the individual layer thickness suggested by Dannehl is in the range of 20 to 250 nm, the carbon-based particles will have a size superior to the thickness of each layer formed by steps (a), (b), and (c). Further, since Boscher indicates that the application and plasma treatment is required to be repeated to provide a film having a desired thickness and the desired thickness ranges from 2 to 30 microns the thickness of each of the applied layers will have to be less than 30 microns and overlapping the claimed range since the process is repeated at least once to provide the required final thickness. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Budinski in view of Itagaki, Narayan and Boscher as applied to claim 20 above, and further in view of Gaynes, US 2014/0205780 A1.
	Regarding claim 34, Budinski in view of Itagaki, Narayan and Boscher suggest the limitations of instant claim 20. Itagaki teaches mixing the components by agitating and mixing for a time of 20 to 60 minutes (see for e.g. 0104). Budinski indicates that graphite particles are a suitable filler (see for e.g. 0060). Narayan indicates that graphite is a suitable fillers (see for e.g. 0038),
	They do not teach sonicating for one hour before deposition.
	Gaynes teaches an electrically conductive paste that includes a resin and conductive particles (see for e.g. abstract). They teach applying the paste onto a surface, evaporating solvent, and curing to provide a graphite-containing resin compound (see for e.g. abstract). They teach that the conductive particles may be graphite, carbon nanotubes, etc. (see for e.g. 0017). They teach sonicating a suspension of the conductive particles in solvent to disperse the conductive particles, where the sonicator is operated for a time duration from 1 minute to 1 hour (see for e.g. 0040).
	From the teachings of Gaynes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Budinski in view of Itagaki, Narayan and Boscher to have sonicated the mixture for a duration ranging from 1 minute to an hour because Gaynes indicates that it requires such a time to disperse conductive particles, where the conductive particles can be graphite and Itagaki teaches agitating and mixing the components for 20 to 60 minutes such that it will be expected to be a suitable time to prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Additionally, since Gaynes indicates that sonicating is a mixing method to disperse conductive particles, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the time for sonicating the mixture to be within the range of instant claim 34 so as to provide a homogeneous mixture. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered.
In light of the amendment to claim 20, a new 112(b) rejection has been made as to whether all dimensions of the particles are required to be within the claimed range since the claim indicates that the dimensions (plural) are between the claimed range. It is noted that the claimed is interpreted as though at least one dimension is required to be within the claimed range since the fillers include 1D materials.

In light of the amendment to claim 38, the previous 112(b) rejection is withdrawn.
In light of the amendment to claim 20, Applicant’s arguments are persuasive. Therefore, a new rejection has been made with the added reference of Itagaki which suggests forming a silicone-based layer using a liquid coating composition based on compounds including VTMOS, where Narayan provides the suggestion to include the claimed electrically conductive fillers to provide a corrosion resistant and electrically conductive silicone coating as desired by Budinski. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718